DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a recording medium conveying device comprising: 
 	a conveyance belt having an endless loop shape and a length capable of conveying a plurality of recording media in one rotation; 
 	a first sensor disposed upstream from the conveyance belt in a conveyance direction of a recording medium, the first sensor configured to detect the recording medium; 
 	a second sensor configured to detect a home position of the conveyance belt; and
 	circuitry configured to adjust a rotation speed of the conveyance belt, while the conveyance belt makes one rotation, to eliminate an amount of deviation between a first detection timing of the recording medium detected by the first sensor and a second detection timing of the home position of the conveyance belt detected by the second sensor.

3.	U.S. Patent application publication number 2008/0303202 to Noguchi et al. disclosed a similar invention in Figs. 1, 3, 4, 16. Unlike in the instant application, Noguchi et al. are silent about “a second sensor configured to detect a home position of the conveyance belt; and circuitry configured to adjust a rotation speed of the conveyance belt, while the conveyance belt makes one rotation, to eliminate an amount of deviation between a first detection timing of the recording medium detected by the first sensor and a second detection timing of the home position of the conveyance belt detected by the second sensor”.  

4.	Japanese Patent application publication number 2002-103598 to Kitahara et al. also disclosed a similar invention in Fig. 2. Unlike in the instant application, Kitahara et al. are also silent about “a second sensor configured to detect a home position of the conveyance belt; and circuitry configured to adjust a rotation speed of the conveyance belt, while the conveyance belt makes one rotation, to eliminate an amount of deviation between a first detection timing of the recording medium detected by the first sensor and a second detection timing of the home position of the conveyance belt detected by the second sensor”.

5.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853